GRAVES, Judge.
Appellant pleaded guilty befpte the court to receiving and concealing stolen property, knowing same to have been stolen, and after a proper, warning and hearing evidence the court found him guilty and assessed his punishment at two years’ confinement in the State penitentiary..
Although he persisted in pleading guilty, and received the minimum penalty, he gave proper notice of appeal, but filed neither a statement of facts nor any bills of exceptions.
The proceedings appear regular in every way, and the judgment is affirmed.